Order filed, April 26, 2012.




                                         In The

                     Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00172-CR
                                    ____________

                          Torrian Marcel Glass, Appellant

                                           V.

                               The State of Texas, Appellee

                                      ____________

                                  NO. 14-12-00173-CR
                                    ____________

                          Torrian Marcel Glass, Appellant

                                           V.

                               The State of Texas, Appellee



                     On Appeal from the 183rd District Court
                               Harris County, Texas
                    Trial Court Cause No. 1294931 and 1294932
                                            ORDER

       The reporter’s record in this case was due April 23, 2012. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Billy Jalufka, the official court reporter, to file the record in this appeal
within 30 days of the date of this order.

                                        PER CURIAM